                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,
                v.                                         Case No.

 ALL FUNDS DEPOSITED INTO THE UNITED
 STATES DEPARTMENT OF JUSTICE’S SEIZED
 ASSET DEPOSIT FUND FOR 19-DCI-000029
 UNDER THE MARCH 1, 2019 RESTRAINING
 ORDER ISSUED IN CASE NO. 18-CR-62 (E.D.
 WIS.),

                        Defendant.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                      Nature of the Action

       1.      This is a civil action to forfeit property to the United States of America, under

Title 18, United States Code, Section 981(a)(1)(A), for violations of Title 18, United States

Code, Sections 1956(h) and 1957.

                                     The Defendant In Rem

       2.      The defendant property is all funds deposited into the United States Department

of Justice’s Seized Asset Deposit Fund for 19-DCI-000029 under the March 1, 2019 Restraining

Order issued in Case No. 18-CR-62 (E.D. Wis.).




            Case 2:19-cv-01436-LA Filed 10/01/19 Page 1 of 15 Document 1
          3.      More specifically, the defendant property comprises all funds deposited to date,

and to be deposited in the future, into the United States Department of Justice’s Seized Asset

Deposit Fund (“SADF”), for asset identification number 19-DCI-000029, under the March 1,

2019 Restraining Order (the “Restraining Order”) issued in Case No. 18-CR-62 (E.D. Wis.) (the

“related criminal case”). A copy of the Restraining Order is attached hereto as Exhibit 1.

          4.      The deposited funds consist of recurring installment payments that Sonag Ready

Mix (“SRM”) has been directing, and continues to direct, to the United States Marshals Service

(“USMS”), consistent with the Restraining Order entered in the related criminal case.

          5.      SRM has been making, and continues to make, those recurring installment

payments under a Redemption Agreement and Promissory Note between SRM and Sonag

Company, Inc. (“Sonag”) under which SRM is purchasing, from Sonag, Sonag’s one-half

interest in SRM. Copies of the Redemption Agreement and Promissory Note between SRM and

Sonag are attached hereto as Exhibit 2 and Exhibit 3, respectively.

          6.      Since the March 1, 2019 issuance of the Restraining Order as to Sonag in the

related criminal case, SRM has been making weekly installment payments, as they become due

under the Redemption Agreement and Promissory Note, to the USMS. The USMS, in turn, has

been holding those payments in the SADF, an escrow account for funds that the United States

has seized for forfeiture pending a declaration or order forfeiting the funds or ordering their

return.

          7.      As of September 27, 2019, a portion of the defendant property—consisting of

approximately $95,192.40 in payments under the Redemption Agreement and Promissory Note

that SRM has made to the USMS since the March 1, 2019 entry of the Restraining Order in the

related criminal case—is in the custody of the USMS.



                                                   2

               Case 2:19-cv-01436-LA Filed 10/01/19 Page 2 of 15 Document 1
       8.        SRM continues to make additional payments under the Redemption Agreement,

Promissory Note, and Restraining Order to the USMS. The United States anticipates that SRM

will continue making these payments, as they come due under the Redemption Agreement and

Promissory Note, until the United States moves to lift the Restraining Order in the related

criminal case.

       9.        The United States has agreed to move to lift the Restraining Order in the related

criminal case as follows:

                 A.     If the sentencing court in the related criminal case imposes a term of
                        imprisonment upon Brian Ganos (“Ganos”), then within fourteen days
                        after Ganos reports to prison, the United States will move to lift, on a
                        prospective basis only, the March 1, 2019 Restraining Order; or

                 B.     Alternatively, if the sentencing court in that case imposes no term of
                        imprisonment, then within eight weeks after Ganos’s sentencing, the
                        United States will move to lift, on a prospective basis only, the March 1,
                        2019 Restraining Order.

       10.       The United States, Ganos, and Sonag have agreed that the United States may

forfeit the funds paid to the USMS while the Restraining Order is in effect but that after the

Restraining Order is lifted, SRM’s payments under the Redemption Agreement and Promissory

Note between SRM and Sonag may once again be directed to Ganos on behalf of Sonag.

                                      Jurisdiction and Venue

       11.       This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       12.       This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b).




                                                  3

             Case 2:19-cv-01436-LA Filed 10/01/19 Page 3 of 15 Document 1
         13.      Venue is proper in this judicial district under 28 U.S.C. § 1355(b)(1) because the

acts or omissions giving rise to the forfeiture occurred in this district.

                                               Basis for Forfeiture

         14.      Sonag, as a whole, was involved in a money laundering conspiracy as well as

money laundering transactions, committed in violation of 18 U.S.C. §§ 1956(h), 1956(a)(l)(B)(i),

and 1957, respectively.

         15.      Because property involved in the commission of money laundering conduct is

subject to civil forfeiture under 18 U.S.C. § 981(a)(1)(A), and Sonag was involved in such

money laundering conduct in a substantial manner, it follows that all right, title, and interest in

Sonag itself is subject to forfeiture.

         16.      The property interests of Sonag that are subject to forfeiture include the defendant

property, namely, the recurring installment payments (a) that SRM owes Sonag under the

Redemption Agreement and Promissory Note in exchange for Sonag’s sale to SRM of Sonag’s

one-half interest in SRM and (b) that SRM pays to the USMS under the Restraining Order, while

that order is in effect in the related criminal case. 1

                                                        Facts

Brian Ganos and Sonag Company

         17.      Brian Ganos was the sole owner and president of Sonag.

         18.      Before February 19, 2018, Sonag had a 50% ownership interest in SRM. An

individual having the initials N.R. owned the other 50% of SRM.




1
 In this civil forfeiture case, the United States seeks forfeiture of the defendant property only, and not of Sonag
Company, Inc. itself.

                                                           4

               Case 2:19-cv-01436-LA Filed 10/01/19 Page 4 of 15 Document 1
The set-aside fraud scheme and conspiracy

       19.      Between in or about July 2010 and August 2016, Ganos knowingly conspired

with Sonag and others to participate in a scheme to defraud the United States by using deceitful

and dishonest means to impair, impede, and defeat the lawful function of its agencies in the

implementation, execution, and administration of set-aside programs to help small businesses

obtain federal procurement funds.

       20.      The essence of that conspiracy was to operate companies, including companies

C3T and Nuvo Construction Company, Inc. (“Nuvo”), with straw owners who qualified as a

socially and economically disadvantaged individual or as a service-disabled veteran, but who did

not actually control the companies. The conspirators then fraudulently obtained small business

program certifications as to the status of the companies and used those certifications to obtain

over $200 million in federal, state, and local contract payments to which they were not entitled.

Through the conspiracy and scheme, the conspirators enriched themselves, undermined the small

business programs, and deprived honest small businesses of opportunities for work.

The conspiracy to launder the proceeds of the set-aside fraud scheme in violation of
18 U.S.C. § 1956(h) and the use of Sonag accounts, personnel, and property to facilitate
that money laundering conspiracy

       21.      Sonag and Ganos also conspired, with each other and others, to launder the

proceeds of the set-aside contract fraud scheme, committed in violation of the federal mail and

wire fraud statutes, Title 18 United States Code, Sections 1341 and 1343, respectively, by

engaging in financial transactions that involved use of, among other things, accounts of Sonag.

       22.      Ganos and Sonag conducted those financial transactions in furtherance of the

money laundering conspiracy in a manner intended to disguise and conceal, among other things:

                A.     The nature of those proceeds, namely, that they were obtained via the
                       fraud scheme;


                                                 5

             Case 2:19-cv-01436-LA Filed 10/01/19 Page 5 of 15 Document 1
                B.     The source of those proceeds, namely, that they came from money paid
                       under a set-aside contract to Nuvo or C3T;

                C.     The location of those proceeds, in that Ganos’s movement of the funds
                       from Nuvo and C3T accounts through accounts associated with Ganos-
                       controlled entities – which included Sonag accounts – helped to conceal
                       the ultimate location of the contract payments that originally had been
                       paid to Nuvo and C3T; and

                D.     The true ownership of those criminally derived proceeds.

       23.      While conducting those transactions in furtherance of the money laundering

conspiracy, Ganos and Sonag knew that the property involved in the financial transactions

represented the proceeds of some form of unlawful activity.

       24.      Sonag and Ganos therefore engaged in money laundering conspiracy, in violation

of Title 18, United States Code, Section 1956(h), for the purpose of committing concealment

money laundering transactions, in violation of Title 18, United States Code, Section

1956(a)(l)(B)(i).

       25.      Sonag facilitated that money laundering conspiracy by laundering $3,000,000 in

proceeds of the fraud scheme through its corporate accounts.

       26.      Specifically, between January 2011 and May 2016, Ganos, Sonag, and others

caused multiple financial transactions that transferred $3,000,000, which included proceeds of

the fraud scheme, from Nuvo and C3T accounts to investment accounts held in Sonag’s name.

       27.      The $3,000,000 in transfers from Nuvo and C3T accounts to Sonag accounts are

traceable to proceeds and profits of the fraud scheme.

                A.     On January 12, 2011, Ganos signed a signature card, which identified
                       himself and Sonag as the account owners of a Sonag account at Morgan
                       Stanley ending in digits 7004 (“Sonag 7004”).

                B.     Two days later, on January 14, 2011, Ganos caused three transfers to be
                       made to the Sonag 7004 account, each for $1,000,000, for a total of


                                                6

             Case 2:19-cv-01436-LA Filed 10/01/19 Page 6 of 15 Document 1
                       $3,000,000. Specifically, Ganos transferred $1,000,000 from a Nuvo
                       account at BMO Harris ending in 5207 (“Nuvo 5207”), $1,000,000 from a
                       C3T account at BMO Harris ending in 5125 (“C3T 5125”), and
                       $1,000,000 from a C3T BMO Harris account ending in 5866 (“C3T
                       5866”) to the newly opened Sonag 7004 account.

                C.     The $3 million in Nuvo and C3T funds that Ganos transferred to the
                       Sonag 7004 account were criminal proceeds and profits, traceable to the
                       set-aside contract scheme that Ganos perpetrated through C3T and Nuvo.

                D.     The first of these transfers – namely, the $1,000,000 transferred from
                       Nuvo 5207 to the Sonag 7004 account in January 2011 – was funded by
                       two earlier transfers of funds from a Nuvo BMO Harris account ending in
                       1990 (“Nuvo 1990”). First, in March 2010, Ganos transferred $600,000
                       from Nuvo 1990 to Nuvo 5207. That $600,000 is traceable to payments
                       on federal set-aside contracts that Nuvo had received as part of the set-
                       aside fraud scheme and conspiracy. Second, in October 2010, Ganos
                       transferred $500,000 from Nuvo 1990 to Nuvo 5207. That $500,000 is
                       also traceable to payments on federal set-aside contracts that Nuvo had
                       received as part of the fraud scheme.

                E.     The second of these transfers – the $1,000,000 transferred from C3T 5215
                       to the Sonag 7004 account in January 2011 – was funded by an earlier
                       transfer of funds from C3T 5866 in October 2010. That $1,000,000 is
                       traceable to payments on federal set-aside contracts that C3T had received
                       as part of the set-aside fraud scheme and conspiracy.

                F.     The third of these transfers – the $1,000,000 transferred from C3T 5866 to
                       the Sonag 7004 account in January 2011 – is traceable to payments that
                       C3T had received on federal set-aside contracts as part of the set-aside
                       fraud scheme and conspiracy.

       28.      Sonag was involved in the money laundering conspiracy offense, and substantive

money laundering transactions, in a substantial manner. Specifically, Ganos caused Sonag to use

Sonag’s contract accountant, L.M., to make the financial transactions in furtherance of the

money laundering conspiracy; L.M. made those financial transactions using Sonag’s premises;

and L.M. used Sonag bank accounts to receive $3 million in proceeds of the set-aside fraud

scheme in furtherance of that money laundering conspiracy.




                                                7

             Case 2:19-cv-01436-LA Filed 10/01/19 Page 7 of 15 Document 1
Ganos and Sonag’s use of Sonag accounts, personnel, and property to engage in additional
money laundering transactions in violation of 18 U.S.C. § 1957

         29.      Between January 2015 and May 2016, Ganos used Sonag accounts to engage in

seven additional monetary transactions that constituted unlawful financial transactions, in

violation of Title 18, United States Code, Section 1957.

         30.      At the time Ganos engaged in those monetary transactions, he knew that the

transactions involved criminally derived property.

         31.      Each of the transactions involved criminally derived property having a value

greater than $10,000.

         32.      The property involved in each of these monetary transactions was derived from

mail fraud and wire fraud offenses committed as a part of the above-described set-aside contract

fraud scheme and conspiracy.

         33.      Each of these monetary transactions was therefore committed in violation of

Title 18, United States Code, Section 1957.

         34.      Each of these monetary transactions was a transfer from, and to, an account of

Sonag.

         35.      Those monetary transactions and transfers, set forth in detail in the below,

cumulatively involved more than $3 million:

                 Date                                     Description
                                 Transfer of various securities having a value of $857,884.35
                                 from UBS account no. -0589, in the name of “Sonag
          January 8, 2015        Company Inc., Pleg’d Coll Acc-FBO USB Bank USA” to
                                 UBS account no. -0703, in the name of “Sonag Company
                                 Inc., Pleg’d Coll Acct-FBO UBS Bank USA.”

                                 Transfer of various securities having a value of
          January 9, 2015        $1,248,254.94 from UBS account no. -0589, in the name of
                                 “Sonag Company Inc., Pleg’d Coll Acc-FBO USB Bank


                                                    8

               Case 2:19-cv-01436-LA Filed 10/01/19 Page 8 of 15 Document 1
                              USA” to UBS account no. -0703, in the name of “Sonag
                              Company Inc., Pleg’d Coll Acct-FBO UBS Bank USA.”



                              Transfer of various securities having a value of $45,419.94
                              from UBS account no. -0589, in the name of “Sonag
        February 6, 2015      Company Inc., Pleg’d Coll Acc-FBO USB Bank USA” to
                              UBS account no. -0703, in the name of “Sonag Company
                              Inc., Pleg’d Coll Acct-FBO UBS Bank USA.”
                              Transfer of various securities having a value of $395,668.98
                              from UBS account no. -0589, in the name of “Sonag
        February 9, 2015      Company Inc., Pleg’d Coll Acc-FBO USB Bank USA” to
                              UBS account no. -0703, in the name of “Sonag Company
                              Inc., Pleg’d Coll Acct-FBO UBS Bank USA.”
                              Transfer of $41,950.00 from UBS account no. -0589, in the
                              name of “Sonag Company Inc., Pleg’d Coll Acc-FBO USB
       February 10, 2015      Bank USA” to UBS account no. -0703, in the name of
                              “Sonag Company Inc., Pleg’d Coll Acct-FBO UBS Bank
                              USA.”
                              Transfer of various securities having a value of $461,741.78
                              from UBS account no. -0589, in the name of “Sonag
       February 11, 2015      Company Inc., Pleg’d Coll Acc-FBO USB Bank USA” to
                              UBS account no. -0703, in the name of “Sonag Company
                              Inc., Pleg’d Coll Acct-FBO UBS Bank USA.”
                              Transfer of $860,000 from UBS account no. -0703, in the
                              name of “Sonag Company Inc., Pleg’d Coll Acct-FBO UBS
         May 24, 2016         Bank USA,” to UBS account no. -0589, in the name of
                              “Sonag Company Inc., Pleg’d Coll Acc-FBBO USB Bank
                              USA.”

       36.      Sonag was involved in those seven substantive money laundering offenses,

committed in violation of 18 U.S.C. § 1957, in substantial ways. Specifically, Ganos caused

Sonag to use Sonag’s contract accountant, L.M., to make each of the charged money laundering

transactions; L.M. made those transactions using Sonag’s premises; and L.M. made those

transactions exclusively using Sonag bank accounts.

Sonag’s Sale of, and Receipt of Installment Payments for, its Fifty-Percent Ownership
Interest in Sonag Ready Mix

       37.      On February 19, 2018, Sonag and its sole owner, Brian Ganos, entered into a

Redemption Agreement with SRM and N.R. under which Sonag and Ganos agreed to sell

                                                9

             Case 2:19-cv-01436-LA Filed 10/01/19 Page 9 of 15 Document 1
Sonag’s 50% ownership interest in SRM to SRM and N.R. In exchange, SRM and N.R. were

obligated to pay the principal amount of $739,587.66 under a five-year-term Promissory Note

bearing a 2.31% annual interest rate. Copies of the Redemption Agreement and the Promissory

Note are attached hereto as Exhibit 2 and Exhibit 3, respectively.

        38.     Under the Promissory Note, the payments, with interest, are to total $825,000.

The Promissory Note allows payment to be made at the rate of $3,173.08 per week.

        39.     N.R. and SRM had been regularly making these weekly payments of $3,173.08

since on or about March 9, 2018.

        40.     Since on or about March 1, 2019, SRM has been making these payments to the

USMS, under the Restraining Order, and the USMS has, in turn, been depositing those payment

funds into the SADF, to be held in escrow pending resolution of this case.

Restraining Order entered as to the defendant property in the related criminal case

        41.     On March 1, 2019, in the related criminal case, United States District Judge

Pamela Pepper issued a Restraining Order that requires Sonag and Ganos to escrow the

approximately $3,173 in weekly payments that Sonag is receiving, under the Redemption

Agreement, from SRM as payment for Sonag’s sale to SRM of Sonag’s one-half interest in

SRM. A copy of the Restraining Order is attached hereto as Exhibit 1.

        42.     The Restraining Order requires that all future payments due under the

Redemption Agreement are to be directed to the USMS to be held in escrow for potential

forfeiture.

        43.     The Restraining Order further requires that the USMS deposit those payments

into the SADF for potential forfeiture, which deposited funds are the defendant property in this

civil forfeiture case.



                                                10

          Case 2:19-cv-01436-LA Filed 10/01/19 Page 10 of 15 Document 1
        44.     Because property that facilitates money laundering is “involved in” money

laundering and because, in turn, property that is involved in money laundering, including a

business entity, is subject to civil forfeiture under 18 U.S.C. § 981(a)(1)(A), all right, title, and

interest in Sonag – including the recurring payments Sonag is receiving from SRM in exchange

for Sonag’s sale to SRM of Sonag’s 50% ownership interest in SRM – are subject to forfeiture.

Relevant procedural history of related criminal case against Ganos and others

        45.     On May 1, 2018, Ganos and Sonag were charged in a Superseding Indictment, in

the related criminal case, with, among other things, conspiring with each other and others,

including L.M., Sonag’s contract accountant, to launder the proceeds of the aforementioned

fraud scheme by engaging in financial transactions involving the use of, among other things,

accounts of Sonag.

        46.     On June 3, 2019, the United States filed a plea agreement in the related criminal

case under which Ganos agreed to plead guilty to one count of wire fraud, as charged in count

four, and one count of mail fraud, as charged in count ten, of the Superseding Indictment.

        47.     In that plea agreement with Ganos in the related criminal case, the United States

agreed to move to dismiss the fraud count and money laundering count of the superseding

indictment, as those counts apply to Sonag, at the time of Ganos’s sentencing, and to dismiss the

original indictment in its entirety as it relates to Sonag.

        48.     In the plea agreement, the United States and Ganos agreed, among other things,

that the United States will lift the Restraining Order by a date certain following sentencing and

that the United States will seek to forfeit only those funds that are in the United States’

possession as of the date that the Restraining Order is lifted.




                                                   11

          Case 2:19-cv-01436-LA Filed 10/01/19 Page 11 of 15 Document 1
       49.      Specifically, in paragraph 39 of Ganos’s plea agreement, the United States and

Ganos agreed:

                If the sentencing court imposes a term of imprisonment, then within
                fourteen days after the defendant reports to prison the government will
                move to lift, on a prospective basis only, the March 1, 2019 restraining
                order that the court entered in this case to escrow the approximately
                $3,173 in weekly payments that Sonag Company is receiving from Sonag
                Ready Mix (“SRM”) as payment for Sonag Company’s sale to SRM of
                Sonag Company’s one-half interest in SRM.

                Alternatively, if the sentencing court imposes no term of imprisonment,
                then within eight weeks after sentencing the government agrees to move to
                lift, on a prospective basis only, the March 1, 2019 restraining order.

                In either event, the parties agree that: (a) the government is entitled to
                retain, and to the immediate entry of a preliminary order of forfeiture
                forfeiting as a directly forfeitable asset under 18 U.S.C. § 982(a), all of the
                money that has been paid into the government’s escrow account under the
                court’s March 1, 2019 restraining order up to the date when the
                government moves to lift the restraining order on a prospective basis and
                (b) the defendant will have the right to receive such payments that SRM
                makes for Sonag Company’s sale to SRM of Sonag Company’s one-half
                interest in SRM thereafter.

(R. 154 in the related criminal case) (paragraph breaks added).

       50.      On June 7, 2019, in the related criminal case, Ganos pleaded guilty to one count

of wire fraud, as charged in count four of the Superseding Indictment, and one count of mail

fraud, as charged in count ten of the Superseding Indictment, in violation of 18 U.S.C. §§ 1341

and 1343, respectively.

       51.      Thus, in the related criminal case, neither Ganos nor Sonag agreed to plead guilty,

or have pleaded guilty, to any money laundering offenses.

       52.      Following entry of the plea agreement, but consistent with paragraph 39 of the

plea agreement in the related criminal case, the United States, Ganos, and Sonag have further

agreed that the United States will forfeit civilly, rather than criminally, all the sums that SRM has



                                                  12

          Case 2:19-cv-01436-LA Filed 10/01/19 Page 12 of 15 Document 1
paid, and will pay, to the USMS, for deposit into the SADF, under the Restraining Order until

the United States moves to lift the Restraining Order consistent with paragraph 39 of the plea

agreement. Ganos has also agreed not to file a claim, or to cause Sonag to file a claim, to all

these sums that SRM has paid, and will pay, to the USMS under the Restraining Order until that

order is lifted—which sums are the defendant property in this case.

                                  Warrant for Arrest In Rem

       53.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                         Claim for Relief

       54.     The plaintiff repeats and incorporates by reference the paragraphs above.

       55.     By the foregoing and other acts, Sonag, as a whole, was involved in a money

laundering conspiracy as well as money laundering transactions, committed in violation of

18 U.S.C. §§ 1956(h) and 1957, respectively. Therefore, all right, title, and interest in Sonag –

including the defendant property, namely, all recurring installment payments that SRM has been

directing, and continues to direct, to the USMS, consistent with the Restraining Order entered in

the related criminal case – are subject to forfeiture under 18 U.S.C. § 981(a)(1)(A).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant property – all funds deposited into the United States Department of Justice’s Seized

Asset Deposit Fund for 19-DCI-000029 under the March 1, 2019 Restraining Order issued in

Case No. 18-CR-62 (E.D. Wis.) – be issued; that due notice be given to all interested parties to

appear and show cause why the forfeiture should not be decreed; that judgment declare the

defendant property to be condemned and forfeited to the United States of America for disposition



                                                 13

          Case 2:19-cv-01436-LA Filed 10/01/19 Page 13 of 15 Document 1
according to law; and that the United States of America be granted such other and further relief

as this Court may deem just and equitable, together with the costs and disbursements of this

action.

          Dated at Milwaukee, Wisconsin, this 1st day of October, 2019.

                                              Respectfully submitted,

                                              MATTHEW D. KRUEGER
                                              United States Attorney

                                       By:
                                               s/SCOTT J. CAMPBELL
                                              SCOTT J. CAMPBELL
                                              Assistant United States Attorney
                                              Scott J. Campbell Bar Number: 1017721
                                              Attorney for Plaintiff
                                              Office of the United States Attorney
                                              Eastern District of Wisconsin
                                              517 East Wisconsin Avenue, Room 530
                                              Milwaukee, Wisconsin 53202
                                              Telephone: (414) 297-1700
                                              Fax: (414) 297-1738
                                              E-Mail: scott.campbell@usdoj.gov




                                                 14

            Case 2:19-cv-01436-LA Filed 10/01/19 Page 14 of 15 Document 1
                                          Verification

       I, Joel Nelson, hereby verify and declare under penalty of perjury that I am a Special

Agent with the Department of Defense, Office of Inspector General – Defense Criminal

Investigative Service (“DODIG-DCIS”), that I have read the foregoing Verified Complaint for

Civil Forfeiture in rem and know the contents thereof, and that the factual matters contained in

paragraphs 17 through 52 of the Verified Complaint are true to my own knowledge.

       The sources of my knowledge are the official files and records of the United States,

information supplied to me by other law enforcement officers, as well as my investigation of this

case, together with others, as a Special Agent with DODIG-DCIS.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: October 1, 2019                         s/JOEL NELSON
                                             Joel Nelson
                                             Special Agent
                                             Department of Defense–Office of Inspector General
                                             Defense Criminal Investigative Service




                                                15

          Case 2:19-cv-01436-LA Filed 10/01/19 Page 15 of 15 Document 1
                                                          Exhibit 1
Case 2:19-cv-01436-LA Filed 10/01/19 Page 1 of 3 Document 1-1
Case 2:19-cv-01436-LA Filed 10/01/19 Page 2 of 3 Document 1-1
Case 2:19-cv-01436-LA Filed 10/01/19 Page 3 of 3 Document 1-1
                                                                Exhibit 2

Case 2:19-cv-01436-LA Filed 10/01/19 Page 1 of 9 Document 1-2
Case 2:19-cv-01436-LA Filed 10/01/19 Page 2 of 9 Document 1-2
Case 2:19-cv-01436-LA Filed 10/01/19 Page 3 of 9 Document 1-2
Case 2:19-cv-01436-LA Filed 10/01/19 Page 4 of 9 Document 1-2
Case 2:19-cv-01436-LA Filed 10/01/19 Page 5 of 9 Document 1-2
Case 2:19-cv-01436-LA Filed 10/01/19 Page 6 of 9 Document 1-2
Case 2:19-cv-01436-LA Filed 10/01/19 Page 7 of 9 Document 1-2
Case 2:19-cv-01436-LA Filed 10/01/19 Page 8 of 9 Document 1-2
Case 2:19-cv-01436-LA Filed 10/01/19 Page 9 of 9 Document 1-2
                                                            Exhibit 3

Case 2:19-cv-01436-LA Filed 10/01/19 Page 1 of 3 Document 1-3
Case 2:19-cv-01436-LA Filed 10/01/19 Page 2 of 3 Document 1-3
Case 2:19-cv-01436-LA Filed 10/01/19 Page 3 of 3 Document 1-3
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                              ALL FUNDS DEPOSITED INTO THE USDOJ’S SEIZED ASSET
     UNITED STATES OF AMERICA                                                                                 DEPOSIT FUND FOR 19-DCI-000029 UNDER THE MARCH 1,
                                                                                                              2019 RESTRAINING ORDER ISSUED IN CASE NO. 18-CR-62
     (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     18 USC § 981(a)(1)(A)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE          Lynn Adelman                                                     DOCKET NUMBER 18-CV-519; 17-CV-208; et al
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

10/01/2019                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                          Case 2:19-cv-01436-LA
                                      AM O U N T           APPLY IN Filed
                                                                    G IFP 10/01/19 Page    1E of 1 Document
                                                                                      JU D G                1-4
                                                                                                         M AG . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,
                v.                                       Case No.

 ALL FUNDS DEPOSITED INTO THE UNITED
 STATES DEPARTMENT OF JUSTICE’S SEIZED
 ASSET DEPOSIT FUND FOR 19-DCI-000029
 UNDER THE MARCH 1, 2019 RESTRAINING
 ORDER ISSUED IN CASE NO. 18-CR-62 (E.D.
 WIS.),

                        Defendant.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 1st day of

October, 2019, by the United States Attorney for the Eastern District of Wisconsin, which seeks

the forfeiture of the above-named defendant property pursuant to Title 18, United States Code,

Section 981(a)(1)(A), and which prays that process issue to enforce the forfeiture and to give

notice to all interested parties to appear before the court and show cause why the forfeiture

should not be decreed; and due proceedings being had, that the defendant property be

condemned and forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the following

defendant property, which is presently in the custody of the United States Marshal Service in




          Case 2:19-cv-01436-LA Filed 10/01/19 Page 1 of 2 Document 1-5
Milwaukee, Wisconsin, in the Eastern District of Wisconsin, and to detain the same until further

order of this Court:

               All funds deposited to date, and to be deposited in the future, into the
               United States Department of Justice’s Seized Asset Deposit Fund, for
               asset identification number 19-DCI-000029, under the March 1, 2019
               Restraining Order issued in Case No. 18-CR-62 (E.D. Wis.)


        Dated this       day of October, 2019, at Milwaukee, Wisconsin.

                                        STEPHEN C. DRIES
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendant.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2

          Case 2:19-cv-01436-LA Filed 10/01/19 Page 2 of 2 Document 1-5
